Name: Commission Directive 97/17/EC of 16 April 1997 implementing Council Directive 92/75/EEC with regard to energy labelling of household dishwashers (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  energy policy;  electronics and electrical engineering;  consumption;  marketing;  deterioration of the environment
 Date Published: 1997-05-07

 Avis juridique important|31997L0017Commission Directive 97/17/EC of 16 April 1997 implementing Council Directive 92/75/EEC with regard to energy labelling of household dishwashers (Text with EEA relevance) Official Journal L 118 , 07/05/1997 P. 0001 - 0025COMMISSION DIRECTIVE 97/17/EC of 16 April 1997 implementing Council Directive 92/75/EEC with regard to energy labelling of household dishwashers (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/75/EEC of 22 September 1992 on the indication by labelling and standard product information of the consumption of energy and other resources of household appliances (1), and in particular Articles 9 and 12 thereof,Whereas electricity by use dishwashers accounts for a significant part of total Community energy demand; whereas the scope for reduced energy use by these appliances is substantial;Whereas a better cleaning or drying performance often requires a higher consumption of water and energy; whereas information on the cleaning or drying performance of an appliance is helpful in evaluating the information on its energy and water consumption; whereas this will help consumers make a choice of appliance which is consistent with the rational use of energy;Whereas the Community, confirming its interest in an international standardization system capable of producing standards that are actually used by all partners in international trade and of meeting the requirements of Community policy, invites the European standards organizations to continue their cooperation with international standards organizations;Whereas the European Committee for Standardization (CEN) and the European Committee for Electrotechnical Standardization (Cenelec) are the bodies recognized as competent to adopt harmonized standards in accordance with the general guidelines for cooperation between the Commission and these two bodies signed on 13 November 1984; whereas within the meaning of this Directive, a harmonized standard is a technical specification (European standard or harmonization document) adopted by Cenelec, on the basis of a remit (mandate) from the Commission in accordance with the provisions of Council Directive 83/189/EEC of 28 March 1983 laying down a procedure for the provision of information in the field of technical standards and regulations (2), as last amended by Commission Decision 96/139/EC (3), and on the basis of those general guidelines;Whereas the measures set out in this Directive are in accordance with the opinion of the committee set up under Article 10 of Directive 92/75/EEC,HAS ADOPTED THIS DIRECTIVE:Article 11. This Directive shall apply to electric mains-operated household dishwashers. Appliances that can also use other energy sources are excluded.2. The information required by this Directive shall be measured in accordance with harmonized standards, the reference numbers of which have been published in the Official Journal of the European Communities and for which Member States have published the reference numbers of the national standards transposing those harmonized standards. Throughout this Directive any provisions requiring the giving of information relating to noise shall apply only where that information is required under Article 3 of Council Directive 86/594/EEC (4). Such information, where required, shall be measured in accordance with that Directive.3. The harmonized standards referred to in paragraph 2 shall be drawn up under mandate from the Commission in accordance with Directive 83/189/EEC.4. In this Directive, except where the context otherwise requires, the expressions used have the same meaning as in Directive 92/75/EEC.Article 21. The technical documentation referred to in Article 2 (3) of Directive 92/75/EEC shall include:- the name and address of the supplier,- a general description of the model, sufficient for it to be identified,- information, including drawings as relevant, on the main design features of the model and in particular items which appreciably affect its energy consumption,- reports of relevant measurement tests carried out under the test procedures of the harmonized standards referred to in Article 1 (2) of this Directive,- operating instructions, if any.2. The label referred to in Article 2 (1) of Directive 92/75/EEC shall be as specified in Annex I to this Directive. The label shall be placed on the outside of the front or top of the appliance in such a way as to be clearly visible and not obscured.3. The content and format of the fiche referred to in Article 2 (1) of Directive 92/75/EEC shall be as specified in Annex II to this Directive.4. In the circumstances covered by Article 5 of Directive 92/75/EEC, and where the offer for sale, hire or hire purchase is provided by means of a printed communication, such as a mail order catalogue, then that printed communication shall include all the information specified in Annex III to this Directive.5. The energy efficiency class, cleaning performance class and drying performance class of an appliance shall be determined in accordance with Annex IV.Article 3Member States shall take all necessary measures to ensure that all suppliers and dealers established in their territory fulfil their obligations under this Directive.Article 41. Member States shall adopt and publish the laws, regulations and administrative provisions necessary to comply with this Directive by 15 June 1998. They shall immediately notify the Commission of these measures. They shall apply those provisions from 1 July 1998.However, Member States shall allow until 31 December 1998- the placing on the market, the commercialization and/or the display of products, and- the distribution of printed communications referred to in Article 2 (4),which do not conform to this Directive.When Member States adopt the provisions referred to in the first subparagraph, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. Member States shall communicate to the Commission the text of the provisions of national law which they adopt in the field covered by this Directive.Article 5This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.Article 6This Directive is addressed to the Member States.Done at Brussels, 16 April 1997.For the CommissionChristos PAPOUTSISMember of the Commission(1) OJ No L 297, 13. 10. 1992, p. 16.(2) OJ No L 109, 26. 4. 1983, p. 8.(3) OJ No L 32, 10. 2. 1996, p. 31.(4) OJ No L 344, 6. 12. 1986, p. 24.ANNEX I THE LABEL Label design 1. The label shall be the relevant language version, chosen from the following illustrations:>REFERENCE TO A GRAPHIC>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>2. The following notes define the information to be included:Note:I. Supplier's name or trade mark.II. Supplier's model identifier.III. The energy efficiency class of the model, determined in accordance with Annex IV. This indicator letter shall be placed at the same level as the relevant arrow.IV. Without prejudice to any requirements under the Community Eco-label scheme, where a model has been granted a 'Community Eco-label` pursuant to Council Regulation (EEC) No 880/92 (1), a copy of the Eco-label may be added here.V. Energy consumption in kWh per cycle using standard cycle, determined in accordance with the test procedures of the harmonized standards referred to in Article 1 (2).VI. Cleaning performance class, determined in accordance with Annex IV.VII. Drying performance class, determined in accordance with Annex IV.VIII. Capacity of appliance in standard place settings, determined in accordance with the harmonized standards referred to in Article 1 (2).IX. Water consumption, in litres, per complete cycle using standard cycle, determined in accordance with the test procedures of the harmonized standards referred to in Article 1 (2).X. Where applicable, noise during standard cycle, determined in accordance with Council Directive 86/594/EEC (2).Note:The equivalent terms in other languages to those given above are set out in Annex V.Printing 3. The following defines certain aspects of the label:>REFERENCE TO A GRAPHIC>>REFERENCE TO A FILM>Colours used:CMYK cyan, magenta, yellow, black.Ex. 07X0: 0 % cyan, 70 % magenta, 100 % yellow, 0 %black.Arrows- A: X0X0- B: 70X0- C: 30X0- D: 00X0- E: 03X0- F: 07X0- G: 0XX0Outline colour X070All text is in black. The background is white.(1) OJ No L 99, 11. 4. 1992, p. 1.(2) OJ No L 344, 6. 12. 1986, p. 24. The relevant standards are EN 60704-2-3 (noise measurement) and EN 60704-3 (verification).ANNEX II THE FICHE The fiche shall contain the following information. The information may be given in the form of a table covering a number of models supplied by the same supplier. The information shall be given in the order specified below unless it is contained in a more general description of the appliance:1. Supplier's trade mark.2. Supplier's model identifier.3. The energy efficiency class of the model determined in accordance with Annex IV. Expressed as 'Energy efficiency class . . . on a scale of A (more efficient) to G (less efficient)`. Where this information is provided in a table this may be expressed by other means provides it is clear that the scale is from A (more efficient) to G (less efficient).4. Where the information is provides in a table, and where some of the appliances listed in the table have been granted a 'Community Eco-label` pursuant to Regulation (EEC) No 880/92, this information may be included here. In this case the row heading shall state 'Community Eco-label`, and the entry shall consist of a copy of the Eco-label mark. This provisions is without prejudice to any requirements under the EU Eco-label scheme.5. Manufacturer's name, code or indication for the 'standard` cycle to which the information in the label and the fiche relate.6. Energy consumption in kWh per cycle using standard, cycle determined in accordance with the test procedures of the harmonized standards referred to in Article 1 (2), and described as 'Energy consumption XYZ kWh per standard test cycle, using cold water fill. Actual energy consumption will depend on how the appliance is used`.7. Cleaning performance class, determined in accordance with Annex IV. Expressed as 'Cleaning performance class . . . on a scale of A (higher) to G (lower)`. This may be expressed by other means provided it is clear that the scale is from A (higher) to G (lower).8. Drying performance class, determined in accordance with Annex IV. Expressed as: 'Drying performance . . . on a scale of A (higher) to G (lower)`. This may be expressed by other means provided it is clear that the scale is from A (higher) to G (lower).9. Capacity of appliance in standard place settings, as defined in Annex I, note VIII.10. Water consumption per cycle in litres using standard cycle, as defined in Annex I, note IX.11. Programme time for standard cycle, determined in accordance with the test procedures of the harmonized standards referred to in Article 1 (2).12. Suppliers may include the information in points 5 to 11 in respect of other cycles.13. The estimated annual consumption of energy and water equal to 220 times the consumptions expressed in points 6 (energy) and 10 (water). This shall be expressed as 'estimated annual consumption (220 cycles)`.14. Where applicable, noise during standard cycle, in accordance with Council Directive (EEC) No 86/594.The information on the label may be given in the form of a representation of the label in colour or in black and white.Note:The equivalent terms in other languages to those given above are set out in Annex V.ANNEX III MAIL ORDER AND OTHER DISTANCE SELLING Mail order catalogues and other printed communications referred to in Article 2 (4) shall contain the following information, given in the order specified:1. Energy efficiency class (Annex II, point 3)2. Name of standard cycle (Annex II, point 5)3. Energy consumption (Annex II, point 6)4. Cleaning performance class (Annex II, point 7)5. Drying performance class (Annex II, point 8)6. Capacity (Annex I, note VIII)7. Water consumption (Annex II, note IX)8. Estimated annual consumption (220 cycles) (Annex II, point 13)9. Noise, where applicable (Annex II, note X).Where other information contained in the fiche is provided, it shall be in the form specified in Annex II and shall be included in the above table in the order required for the fiche.Note:The equivalent terms in other languages to those given above are set out in Annex V.ANNEX IV ENERGY EFFICIENCY CLASS 1. The energy efficiency class of an appliance shall be determined as follows:A reference consumption CR shall be calculated as follows:>TABLE>where S is the capacity of the appliance in standard place settings (Annex I, note VIII).An energy efficiency index EI is then set as EI = >NUM>C>DEN>CRwhere C is the energy consumption of the appliance (Annex I, note V).The energy efficiency class is then determined in accordance with Table 1:>TABLE>2. The cleaning performance class of an appliance shall be determined in accordance with Table 2:>TABLE>3. The drying performance class of an appliance shall be determined in accordance with Table 3:>TABLE>ANNEX V >TABLE>